DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s remarks filed 2/23/22 has been fully considered and entered. The disclosure of Huang et al., US 2016/0251788 is disqualified as prior art U.S.C. § 102(b)(2)(C), as Huang’s earliest publication date is May 28, 2015, which is after the earliest filing date of the present disclosure, December 19, 2014. Additionally, both the present disclosure and Huang et al., US 2016/0251788 were owned by, or subject to an obligation of assignment to, Kimberly-Clark Worldwide, Inc., as evidenced by the assignments filed in both applications, no later than the effective filing date of the present disclosure. As such, the rejections of claims claim(s) 1-9 and 11-15 rejected under 35 U.S.C. 103 as obvious over Morman et al., US 2003/0100238 in view of Morman et al., 2004/0102125 and further in view of Huang et al., US 2016/0251788 are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The published patent application issued to Morman et al., teach a spunbond necked non-woven wherein the fibers are oriented in the machine direction (title, abstract sections 0008, 0012, 0020, 0027, 0028 and 0051). Said non-woven is further joined to an elastic film layer (section 0062).  Morman et al., teach using single and bicomponent fiber (section 0046). Said fibers can be 100 % polypropylene, a mixture of polypropylene and polyethylene and/or amorphous and/or crystalline polyolefin copolymers (section 0046). The Examiner considers the disclosed polypropylene and polyethylene sufficient to meet the limitation of ductile. With regard to the claimed elastic film, Morman et al., teach thermoplastic copolymers of ethylenebutylene/polystyrene, polyester, polyurethane or polyolefin materials and mixtures thereof (sections 0069-0071). Mixtures of the elastic materials would achieve the desired semi-cryatalline properties. With regard to the claimed bond regions and bonding arrangement, Morman et al., teach the non-woven has interfiber bond areas oriented in the machine direction ranging from 1-50 wt % (section 0036 and claim 6). The Examiner considers this disclosure sufficient to meet the limitation of multiple bond regions. Morman et al., teach that the central region may have a point bond pattern with widely spaced, larger points or dots, and the edge regions may have a dot bond pattern with more closely spaced, smaller points or dots. Morman et al., teach that the average percent bond area may be the same for the central region and two edge regions, and the central region will have relatively easier necking. 
Morman et al., ‘238 does not teach the claimed bond region or bond arrangement. 
The published patent application issued to Morman et al., ‘125 teach the claimed bonding regions and bond arrangement (see figure 2). Figure 2 depicts rows of individual of spaced apart point bonds that run along both the machine and cross direction. The Examiner is of the position that such a configuration would meet the limitation of “wherein the base spunbond web comprises bond regions 
	Therefore, it would have been obvious to bond the spunbond non-woven of Morman et al., ‘238 using the bond patterns/bond arrangement taught by Morman et al., ‘125. Motivation to look to the prior art of Morman et al., ‘125 is found the desire to use teachings in analogous art to determine which type of bond pattern/arrangement would provide the most desired results. 
The combination of Morman et al., ‘238 in view of Morman et al., ‘125 does not teach the claimed limitation of “wherein the fibers contain a polymer composition that includes a fatty acid derivative”. 
	The published patent application issued to Ishikawa teach a polyolefin resin comprising a fatty acid amid (abstract and section 0043). Said resin is used to form filaments and non-woven products (abstract, sections 0036 and 0047). Ishikawa teach that the addition of the fatty acid amid to the polyolefin resin protects against degraded spinning easiness and imparts a more lowered static friction coefficient (section 0044). Since each cited reference is directed to forming non-woven webs using polyolefin compositions and are used in the same general capacities, the Examiner is of the position that it would be obvious to a person of skill in the art to add a fatty acid derivative to the polyolefin compositions of Morman et al., ‘238 and/or Morman et al., ‘125 as taught by Ishikawa.  Motivation to add the fatty acid derivative to the polyolefin fiber composition is found in the desire to achieve a non-woven with a more lowered static fiction coefficient. 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789